Title: From George Washington to William Heath, 26 May 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters, Newburgh May 26th 1782
                        
                        I have received your Letter of the 25th containing the Dispatches from Sir Guy Carleton; and the other Papers
                            mentioned therein. I return those belonging to the British Officers on Parole at Dobbs Ferry, who may be permitted to go
                            into the Enemy’s Lines—In future you will be pleased in the first instance to grant Flags to all such Persons as shall
                            have Passports for the purpose from Congress, the Secretary at War, or the Executive of any of the States; all other
                            applications are to be referred to me.
                        Colonel Putnam may send a Sergt to Massachusetts as requested, but his expence is not be defrayed by the
                            Public.
                        Mr Aaron Olmsted (who goes down the River by this conveyance) has permission to proceed with a Flag to the
                            Enemys Lines to enquire for & obtain the release of his brother, who is on board a prison ship at New York—it
                            rests with the Enemy to suffer him to go in, or not.
                        Yours of this day, with the German Deserter have just arrived. I am Dear Sir With great regard Your Most
                            Obedt Servant
                        
                            Go: Washington

                        
                    